Opinión concurrente del
Juez Asociado Señor Negrón Gar-cía.
Suscribimos los pronunciamientos de la opinión relativos a la aplicación del plazo trienal del Art. 1867 del Código Civil, 31 L.P.R.A. see. 5297, para el ejercicio por un empleado gu-bernamental de una acción en reclamación del pago de sala-rios y aquellos otros créditos derivados de su trabajo. Según los mismos, el cómputo de su término prescriptivo se inició desde que dejaron de prestarse los servicios. De igual ma-nera, estamos contestes con la técnica adjudicativa que in-voca varias reglas de hermenéutica atinentes para descifrar la complicada madeja de leyes que gobiernan el asunto, así como con el resultado jurídico. Sin embargo, notamos que la decisión de hoy no resuelve el planteamiento constitucional central que frontalmente esgrimen los recurridos. Aponte Martínez v. Collazo y Esquilín Esquilín v. Collazo, RE-87-199. Debimos hacerlo. Nos explicamos.
*631I
En buena metodología decisoria, reiteradamente hemos resuelto que este Tribunal no abordará cuestiones constitu-cionales cuando un caso pueda resolverse en armonía con los criterios del recurrente y en consonancia con los mayores fines de la justicia. Molina v. C.R.U.V., 114 D.P.R. 295, 297 (1983); Mari Bras v. Alcaide, 100 D.P.R. 506, 513 (1972); Pueblo ex rel. M.G.G., 99 D.P.R. 925, 927 (1971). Esa norma prudencial de autorrestricción es inaplicable al caso de autos. Adviértase que el tribunal de instancia dilucidó los planteamientos constitucionales de los demandantes recu-rridos Aponte Martínez v. Collazo y Esguilín Esquilín v. Collazo, supra, pues acogió favorablemente sus reclamos por otros fundamentos. En este sentido fue perfectamente com-prensible y fue correcto su proceder. Sin embargo, ante nos la situación se presenta de distinto modo. En vista de que nuestro dictamen les es desfavorable, no podemos seguir ese mismo curso decisorio de abstención. Ineludible es, pues, afrontar el planteamiento constitucional. Veamos.
II
La tarea se reduce a analizar si en las circunstancias de estos casos consolidados existe algún fundamento constitu-cional válido que impida a la Asamblea Legislativa derogar las Leyes Núm, 1 de 30 de junio de 1975, Núm. 48 de 19 de mayo de 1976 y Núm. 3 de 30 de junio de 1977, que dejaron sin efecto los aumentos salariales concedidos a policías y maestros por previa legislación. Estos aducen que esos esta-tutos son de naturaleza confiseatoria porque menoscabaron derechos contractuales y les privó de su propiedad sin el de-bido proceso de ley y debida compensación. Enarbolan la tesis como una violación a las Sees. 7 y 9 del Art. II de nues-tra Constitución, L.P.R.A., Tomo 1.
*632A modo de paréntesis, de entrada, observamos que en su sustrato el argumento parte de la premisa de que la relación entre los empleados públicos y el Estado es de naturaleza contractual, protegida por los llamados derechos contrac-tuales del Art. VI, Sec. 10 de la Constitución del Estado Li-bre Asociado, L.P.R.A., Tomo 1, y del Art. 1, Sec. 10 de la Constitución federal, L.P.R.A., Tomo 1.
Por su parte, el Estado niega esa naturaleza y sostiene que tales relaciones sólo se rigen por legislación. Según esta hipótesis, arguye que le es permitido cambiar las relaciones con sus empleados en aspectos tales como salarios, condición de empleo, etc., sin ningún otro impedimento que el que emana de la propia ley. Aclaremos el debate.
III
Definitivamente, la vieja doctrina que negaba naturaleza contractual a la relación estado-empleado gubernamental fue claramente superada. La propia Ley de Permanencia, 18 L.P.R.A. see. 214 et seq., así la ha concebido con referencia a los maestros del Departamento de Instrucción Pública.(1) *633Véanse: Lupiáñez v. Srio. de Instrucción, 105 D.P.R. 696 (1977); González v. Gallardo, Comisionado, 62 D.P.R. 275, 278 (1943).
Ausente constitucionalmente la negociación colectiva como esquema a regir las relaciones clásicas entre el Estado y sus empleados, es obvio que las modificaciones relativas a salarios y otros beneficios económicos se rigen estrictamente por la legislación aplicable. En este ámbito, la fuente origi-naria de cualquier obligación es la ley. Sin embargo, esta conclusión no desnaturaliza la esencia de esa relación ni el carácter de obligación contractual que emerge con referen-cia a los salarios de los empleados gubernamentales. Una vez en vigor la legislación que los autoriza —por su naturaleza de derechos adquiridos— se incorporan al contrato de servi-cios estado-empleado gubernamental.
Ese marco doctrinario nos obliga a enfrentar la verda-dera disyuntiva: ¿puede el Estado constitucionalmente revo-car aumentos de Salarios concedidos por ley que no han en-trado en vigor? La contestación exige unas breves aclara-ciones. Es axioma elemental que las leyes pueden ser dero-gadas, entera o parcialmente, por otras leyes pertinentes. En esta amplia potestad derogativá, el acto legislativo sólo está limitado por algunas disposiciones constitucionales ex-presas(2) que le impiden menoscabar las obligaciones con-*634tractuales a algún interés propietario o derecho adquirido protegido por el debido proceso de ley sustantivo.
En el pasado situaciones similares a las que hoy confron-tamos se dilucidaron bajo el prisma de si en la fecha en que se aprobó o comenzó a regir la ley derogatoria los recla-mantes tenían un derecho adquirido (vested right). Véanse: Esteves v. Junta de Retiro, 60 D.P.R. 98 (1942); Torres v. Winship, 56 D.P.R. 693 (1940). Hoy día, sin embargo, se re-conoce que “[l]a doctrina de derechos adquiridos [utilizada en las primeras décadas del presente siglo] eventualmente se fundió con el debido proceso de ley sustantivo. Como norma separada hoy se utiliza muy raramente”. R. Serrano Geyls, Derecho Constitucional de Estados Unidos y Puerto Rico, San Juan, Ed. C. Abo. P.R., 1988, Vol. II, págs. 923-924.
Bien le reconozcamos a los empleados reclamantes dere-chos adquiridos o propietarios, o lo cualifiquemos como una mera expectativa de un derecho —como alega el Procurador General— llegaríamos al mismo resultado: la actuación de la Asamblea Legislativa es permisible porque configura un ejercicio válido propio de su facultad para impedir o pospo-ner los efectos de leyes en determinadas circunstancias.
Así, en Bayrón Toro v. Serra, 119 D.P.R. 605, 620-621 (1987), al precisar los criterios a considerarse al evaluar una modificación de este género, señalamos, como pasos a seguir, “determinar en primer lugar si estamos ante una obligación contractual protegida por la Constitución. En segundo lugar, es preciso que la modificación en la obligación en efecto cons-tituya un menoscabo de una obligación contractual. Una vez determinado que existe un menoscabo, entonces debemos precisar si el mismo viola la garantía constitucional. United States Trust Co. v. New Jersey, supra. Si éste surge como *635consecuencia de una modificación razonable y necesaria dirigida a adelantar un interés 'público, sostendremos su vali-dez. Warner Lambert Co. v. Tribunal Superior, supra; United States Trust Co. v. New Jersey, supra”. (Énfasis suplido.)
En el caso ante nos, la razonabilidad de las medidas es manifiesta. La inestabilidad económica de mediados de la dé-cada del setenta, desatada por la crisis energética mundial, hizo imperativo la adopción de medidas legislativas como las que hoy se impugnan. No se nos ha demostrado —ni po-demos así afirmarlo— que la suspensión o posposición de los aumentos salariales fuera producto del capricho, desdén o ineficiencia de la administración pública.
La estabilidad en las relaciones entre el Estado y sus em-pleados, igual que las relaciones contractuales privadas, ameritan la protección de nuestro ordenamiento jurídico. Ello no obsta para que la Asamblea Legislativa utilice sus amplios poderes para aprobar medidas que promuevan al bien común. Incluso se ha permitido la aplicación retroactiva de estatutos en situaciones de comprobada emergencia como las provocadas por conflictos bélicos, desastres de la naturaleza o desajustes económicos (inflaciones o recesiones económicas). Warner Lambert Co. v. Tribunal Superior, 101 D.P.R. 378, 396 (1973).
IV
En resumen, en la instancia ante nos es improcedente el reclamo de infracción constitucional. Debidamente justifi-cada la razonabilidad del menoscabo de las relaciones con-tractuales por la legislación, creemos pertinente, a modo de epílogo, reproducir las expresiones vertidas por el Juez Aso-ciado Señor Alonso Alonso en su voto particular en Bayrón Toro v. Serra, supra, pág. 624, a los efectos de que la doc-trina que hoy rubricamos no debe concebirse como “cheque en blanco para que el Estado modifique los derechos”. Según *636esta óptica, no debe extenderse a situaciones de desajustes económicos, atribuibles sólo o mayormente a ineficiencias administrativas, que quieran subsanarse a costa de los sec-tores más débiles y peor remunerados de la economía como son los empleados públicos quienes, “honrando una vocación de servicio, que en muchas ocasiones conlleva sacrificio y re-nuncia de bienes materiales, dedica[n] los años fructíferos de su vida al bien común”. Román Mayol v. Tribunal Superior, 101 D.P.R. 807, 811 (1973).

(1) “Maestros ‘permanentes — Requisitos
“Todo maestro en servicio activo en las escuelas públicas, mediante nombra-miento hecho de conformidad con la Ley Escolar, los reglamentos del Departa-mento de Instrucción Pública y los reglamentos de la Junta Estatal de Instrucción Vocacional, Técnica y de Altas Destrezas, y que haya ejercido como tal en cualquier categoría de escuela durante el período probatorio que se especi-fica más adelante, tendrá derecho a ser contratado con carácter permanente en la categoría correspondiente en que esté ejerciendo al expirar dicho período proba-torio, sin otras pruebas de calificación o capacidad profesional que la posesión de una licencia regular de la misma categoría del puesto que ocupa el maestro y haber realizado, ajuicio del Departamento de Instrucción Pública, labor satisfac-toria. Para los efectos de las sees. 214 y 218 de este título, no se tomará en consi-deración el tiempo que los maestros ejerzan en calidad de provisionales. Tales maestros tendrán derecho a ser contratados con carácter permanente en el mu-nicipio en que están ejerciendo al expirar el período probatorio. El tiempo traba-jado por los maestros con certificado regular en calidad de sustituto y que hayan realizado labor satisfactoria en puestos de la misma categoría se convalidará como período probatorio. La equivalencia de los dos (2) años de período probato-*633rio comprenderá el trabajo realizado con contrato sustituto o probatorio durante dos (2) años consecutivos. Tales maestros tendrán derecho a ser contratados con carácter probatorio o permanente en el municipio donde estén trabajando cuando les corresponda una plaza en propiedad.” (Énfasis suplido.) 18 L.P.R.A. see. 214.


(2) Las únicas disposiciones constitucionales que expresamente limitan el poder del Estado para reducir sueldos están contenidas en el Art. VI de nuestra Constitución, L.P.R.A., Tomo 1. La Sec. 10 prohíbe la disminución del sueldo de los funcionarios públicos después de su elección o nombramiento. Esta disposi-ción no aplica a los empleados públicos, porque éstos no están investidos de los poderes del soberano. De la Vega v. Sancho Bonet, Tes., 56 D.P.R. 753 (1940). Véanse, además: Candelario Muñiz v. Tribunal Superior, 101 D.P.R. 25, 29 (1973); Op. Sec. Just. Núm. 1973-3.
*634Por otro lado, la See. 11 del Art. VI de nuestra Constitución, L.P.R.A., Tomo 1, sólo aplica a los sueldos de los legisladores. Cualquier reducción sólo será efec-tiva durante el término de la Asamblea Legislativa que la apruebe.